                                        LOCAL BANKRUPTCY FORM 3015-1

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                                        CHAPTER 13

 MARIE ELAINE BURNS                                            CASE NO. 1:21-BK-00230-HWV

                                                               ☐       ORIGINAL PLAN
                                                               1st     AMENDED PLAN (indicate 1st, 2nd 3rd, etc.)

                                                                 0 number of Motions to Avoid Liens
                                                                 0 number of Motions to Value Collateral

                                                  CHAPTER 13 PLAN

                                                       NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as “Not Included” or if both boxes are checked or if neither box is checked, the provision will be ineffective if
set out later in the plan.

  1     The Plan contains nonstandard provisions, set out in §9, which are not
        included in the standard Plan as approved by the US Bankruptcy Court          ☐ Included        ☒ Not Included
        for the Middle District of Pennsylvania.
  2     The Plan contains a limit on the amount of a secured claim, set out in
        §2.E, which may result in a partial payment or no payment at all to the       ☐ Included        ☒ Not Included
        secured creditor.
  3     The Plan avoids a judicial lien or nonpossessory, nonpurchase-money
                                                                                      ☐ Included        ☒ Not Included
        security interest, set out in §2.G.

                                        YOUR RIGHTS WILL BE AFFECTED

READ THIS PLAN CAREFULLY. If you oppose any provision of this Plan, you must file a timely written objection. This
Plan may be confirmed and become binding on you without further notice or hearing unless a written objection is filed
before the deadline stated on the Notice issued in connection with the filing of the Plan.

    1. PLAN FUNDING AND LENGTH OF PLAN

            A. Plan Payments from Future Income

                1. To date, the Debtor paid $300.00 ($0 if no payments have been made to the Trustee to date). Debtor
                   shall pay to the Trustee for the remaining term of the Plan the following payments. If applicable, in
                   addition to monthly Plan payments, Debtor shall make conduit payments through the Trustee as set
                   forth below. The total base Plan is $17,342.00 plus other payments and property stated in §1B below:

                                                                     Estimated           Total
       Start               End                  Plan                                                     Total Payment
                                                                      Conduit           Monthly
      mm/yyyy             mm/yyyy             Payment                                                    Over Plan Tier
                                                                     Payment            Payment
      05/2021             02/2026              $299.00                 $0.00             $299.00            $17,342.00
                                                                                    Total Payments:         $17,642.00



                                                         Page 1 of 7

       Case 1:21-bk-00230-HWV             Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                     Desc
                                          Main Document    Page 1 of 12
        2. If the Plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee that a
           different payment is due, the Trustee shall notify the Debtor and any attorney for the Debtor, in writing,
           to adjust the conduit payment and the Plan funding. Debtor must pay all post-petition mortgage
           payments that have come due before the initiation of conduit mortgage payments.

        3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform to the terms of
           the Plan.

        4. CHECK ONE:
           ☒ Debtor is at or under median income. If this line is checked, the rest of §1.A.4 need not be completed
           or reproduced.
           ☐ Debtor is over median income. Debtor estimates that a minimum of $0.00 must be paid to allowed
           unsecured creditors in order to comply with the Means Test.

     B. Additional Plan Funding from Liquidation of Assets/Other

        1. The Debtor estimates that the liquidation value of this estate is $0.00. (Liquidation value is calculated
           as the value of all non-exempt assets after the deduction of valid liens and encumbrances is before the
           deduction of Trustee fees and priority claims.)

            CHECK ONE:
            ☒ No assets will be liquidated. If this line is checked, skip §1.B.2 and complete §1.B.3, if applicable.
            ☒ Certain assets will be liquidated as follows:

        2. In addition to the above specified Plan payments, Debtor shall dedicate to the Plan proceeds in the
           estimated amount of $0.00 from the sale of property known and designated as                 . All sales shall
           be completed by         , 20      . If the property does not sell by the date specified, then the disposition
           of the property shall be as follows:

        3. Other payments from any source(s) (describe specifically) shall be paid to the Trustee as follows: Any
           nonexempt equity from Debtor’s potential ongoing civil litigation.

2. SECURED CLAIMS

     A. Pre-Confirmation Distributions Check One

            ☒ None. If “None” is checked, the rest of §2.A need not be completed or reproduced.
            ☐ Adequate protection and conduit payments in the following amounts will be paid by the Debtor to
            the Trustee. The Trustee will disburse these payments for which a Proof of Claim has been filed as
            soon as practicable after receipt of said payments from the Debtor.

                                                                              Last Four Digits         Estimated
                        Name of Creditor                                        of Account             Monthly
                                                                                 Number                Payment



         1. The Trustee will not make a partial payment. If the Debtor makes a partial Plan payment, or if it is
            not paid on time and the Trustee is unable to pay timely a payment due on a claim in this section, the
            Debtor’s cure of this default must include any applicable late charges.

         2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the change in the conduit payment
            to the Trustee will not require modification of this Plan.


                                                 Page 2 of 7

 Case 1:21-bk-00230-HWV           Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                        Desc
                                  Main Document    Page 2 of 12
   B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other Direct Payments
      by Debtor Check One

          ☐ None. If “None” is checked, the rest of §2.B need not be completed or reproduced.
          ☒ Payments will be made by the Debtor directly to the Creditor according to the original contract
          terms, and without modification of those terms unless otherwise agreed to by the contracting parties.
          All liens survive the Plan if not avoided or paid in full under the Plan.

                                                                                                        Last Four
                                                                                                         Digits of
            Name of Creditor                                    Description of Collateral
                                                                                                         Account
                                                                                                         Number

           Carrington Mortgage                             221 Sycamore Trail Delta, PA 17314              1112

       Toyota Motor Credit Company                                  2015 Toyota RAV4                       0001

   C. Arrears (Including, but not limited to, Claims Secured by Debtor’s Principal Residence) Check One

          ☐ None. If “None” is checked, the rest of §2.C need not be completed or reproduced.
          ☒ The Trustee shall distribute to each Creditor set forth below the amount of arrearages in the allowed
          claim. If post-petition arrears are not itemized in an allowed claim, they shall be paid in the amount
          stated below. Unless otherwise ordered, if relief from the automatic stay is granted as to any collateral
          listed in this section, all payments to the Creditor as to that collateral shall cease, and the claim will no
          longer be provided for under §1322(b)(5) of the Bankruptcy Code:

                                                        Estimated Pre-            Estimated
                                                                                                       Estimated
                                                             Petition            Post-Petition
 Name of Creditor             Description of Collateral                                               Total to be
                                                         Arrears to be           Arrears to be
                                                                                                      Paid in Plan
                                                             Cured                  Cured
                                                           Debtor(s) to                                Debtor(s) to
                                                            seek loan                                   seek loan
                                                        modification to                             modification to
                                                        cure all arrears.                           cure all arrears.
                                                        If Debtor(s) are                            If Debtor(s) are
                                221 Sycamore Trail
Carrington Mortgage                                      unable to get a              $0.00          unable to get a
                                  Delta, PA 17314
                                                          modification                                modification
                                                        within a year of                            within a year of
                                                        filing, they will                           filing, they will
                                                          surrender the                               surrender the
                                                            property.                                   property.

   D. Other Secured Claims (Conduit Payments and Claims for Which a §506 Valuation is Not Acceptable,
      etc.) Check One

          ☐ None. If “None” is checked, the rest of §2.D need not be completed or reproduced.
          ☒ The claims below are secured claims for which a §506 valuation is not applicable, and can include:
          (1) claims that were either (a) incurred within 910 days of the petition dated and secured by a purchase
          money security interest in a motor vehicle acquired for the personal use of the Debtor, or (b) incurred
          within one year of the petition date and secured by a purchase money security interest in any other thing
          of value; (2) conduit payments; or (3) secured claims not provided for elsewhere.



                                                Page 3 of 7

Case 1:21-bk-00230-HWV          Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                         Desc
                                Main Document    Page 3 of 12
           1. The allowed secured claims listed below shall be paid in full and their liens retained until the earlier
              of the payment of the underlying debt determined under nonbankruptcy law discharge under §1328
              of the Code.

           2. In addition to payments of the allowed secured claim, present value interest pursuant to 11 U.S.C
              §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below, unless an objection is
              raised. If an objection is raised, then the Court will determine the present value interest rate and
              amount at the Confirmation Hearing.

           3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid, payments on
              the claim shall cease.

                                                                         Principal                      Total to be
                                                                                          Interest
    Name of Creditor                   Description of Collateral         Balance of                      Paid in
                                                                                           Rate
                                                                           Claim                           Plan
                                           221 Sycamore Trail
PA Department of Revenue                                                  $279.18           3%           $301.20
                                            Delta, PA 17314

    E. Secured Claims for Which a §506 Valuation is Applicable Check One

           ☒ None. If “None” is checked, the rest of §2.E need not be completed or reproduced.
           ☐ Claims listed in the subsection are debts secured by property not described in §2.D of this Plan.
           These claims will be paid in the Plan according to modified terms, and liens retained until the earlier
           of the payment of the underlying debt determined under nonbankruptcy law or discharge under §1328
           of the Code. The excess of the Creditor’s claim will be treated as an unsecured claim. Any claim listed
           as “$0.00” or “NO VALUE” in the “Modified Principal Balance” column below will be treated as an
           unsecured claim. The liens will be avoided or limited through the Plan or Debtor will file an adversary
           or other action (select method in last column). To the extent not already determined, the amount, extent
           or validity or the allowed secured claim for each claim listed below will be determined by the Court at
           the Confirmation Hearing. Unless otherwise ordered, if the claimant notifies the Trustee that the claim
           was paid, payments on the claim shall cease.

                                                    Value of                                             Plan,
                             Description of        Collateral                          Total          Adversary,
 Name of Creditor                                                 Interest Rate
                              Collateral           (Modified                          Payment          or Other
                                                   Principal)                                           Action


    F. Surrender of Collateral Check One

           ☐ None. If “None” is checked, the rest of §2.F need not be completed or reproduced.
           ☒ The Debtor elects to surrender to each Creditor listed below in the collateral that secures the
           Creditor’s claim. The Debtor requests that upon confirmation of this Plan or upon approval of any
           modified plan, the stay under 11 U.S.C. §362(a) be terminated as to the collateral only and that the stay
           under §1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition
           of the collateral will be treated in Part 4 below.


                                                                        Description of Collateral
           Name of Creditor
                                                                           to be Surrendered

          Susquehanna East, Inc.                                          2015 Ford Explorer X


                                                Page 4 of 7

Case 1:21-bk-00230-HWV           Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                        Desc
                                 Main Document    Page 4 of 12
     G. Lien Avoidance Do not use for mortgages or for statutory liens, such as tax liens. Check One of the
        Following Lines

        ☒ None. If “None” is checked, the rest of §2.B need not be completed or reproduced.
        ☐ The Debtor moves to void the following judicial and/or nonpossessory, nonpurchase money liens of the
        following creditors pursuant to §522(f) (this § should not be used for statutory or consensual liens such as
        mortgages).

                       Name of Lien Holder
                         Lien Description
       for Judicial Liens, include court and docket number
                  Description of Liened Property
                        Liened Asset Value
                       Sum of Senior Liens
                         Exemption Claim
                          Amount of Lien
                         Amount Avoided

3. PRIORITY CLAIMS

     A. Administrative Claims

        1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by the United States
           Trustee.

        2. Attorney’s Fees. Complete Only One of the Following Options

                a. In addition to the retainer of $755.00 already paid by the Debtor, the amount of $3,245.00 in
                   the Plan. This represents the unpaid balance of the presumptively reasonable fee specified in
                   LBR 2016-2(c); or
                b. $0.00 per hour, with the hourly rate to be adjusted in accordance with the terms of the written
                   fee agreement between Debtor and the Attorney. Payment of such lodestar compensation shall
                   require a separate fee application with the compensation approved by the Court pursuant to
                   LBR 2016-2(b).

        3. Other. Other administrative claims not included in §§3.A.1 or 3.A.2 above. Check One

            ☒ None. If “None” is checked, the rest of §3.A.3 need not be completed or reproduced.
            ☐ The following administrative claims will be paid in full:



                       Name of Creditor                                           Estimated Total Payment




     B. Priority Claims (including certain Domestic Support Obligations)

        Allowed unsecured claims entitled to priority under §1322(a) will be paid in full unless modified under §9




                                                Page 5 of 7

  Case 1:21-bk-00230-HWV          Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                      Desc
                                  Main Document    Page 5 of 12
                          Name of Creditor                                            Estimated Total Payment

                      PA Department of Revenue                                                 $ 1,257.17

       C. Domestic Support Obligations Assigned to or Owed to a Governmental Unit Under 11 U.S.C.
          §507(1)(a)(B) Check One

           ☒ None. If “None” is checked, the rest of §3.C need not be completed or reproduced.
           ☐ The allowed priority claims listed below are based on a domestic support obligation that has been
           assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim. This
           Plan provision requires that payments in §1.A be for a term of 60 months (see 11 U.S.C. §1322(a)(4)).



                          Name of Creditor                                            Estimated Total Payment




4. UNSECURED CLAIM

       A. Claims of Unsecured Nonpriority Creditors Specially Classified Check One

           ☒ None. If “None” is checked, the rest of §4.A need not be completed or reproduced.
           ☐ To the extent that funds are available, the allowed amount of the following unsecured claims, such as
           co-signed unsecured debts, will be paid before other, unclassified, unsecured claims. The claim shall be
           paid interest at the rate stated below. If no rate is stated, the interest rate set forth in the Proof of Claim
           shall apply.

                                                                         Estimated                          Estimated
                                            Reason for Special                              Interest
       Name of Creditor                                                  Amount of                            Total
                                              Classification                                 Rate
                                                                           Claim                            Payment



       B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds remaining after
          payment of other classes.

5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES Check One

           ☒ None. If “None” is checked, the rest of §5 need not be completed or reproduced.
           ☐ The following contracts and leases are assumed (and arrears in the allowed claim to be cured in the Plan)
           or rejected:

                      Description of
Name of Other                             Monthly          Interest       Estimated       Total Plan        Assume or
                       Contract or
   Party                                  Payment           Rate           Arrears         Payment            Reject
                          Lease



6. VESTING OF PROPERTY OF THE ESTATE
   Property of the estate will vest in the Debtor upon: Check the Applicable Line


                                                    Page 6 of 7

  Case 1:21-bk-00230-HWV             Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                        Desc
                                     Main Document    Page 6 of 12
                 ☐ Plan Confirmation
                 ☒ Entry of Discharge
                 ☐ Closing of Case

    7. DISCHARGE Check One

                 ☐ The Debtor will seek a discharge pursuant to §1328(a).
                 ☒ The Debtor is not eligible for a discharge because the Debtor has previously received a discharge
                 described in §1328(f).

    8. ORDER OF DISTRUBITION

         If a pre-petition Creditor files a secured, priority or specifically classified claim after the bar date, the Trustee will
         treat the claim as allowed, subject to objection by the Debtor.

         Payments from the Plan will be made by the Trustee in the following order:
         Level 1:
         Level 2:
         Level 3:
         Level 4:
         Level 5:
         Level 6:
         Level 7:
         Level 8:

         If the above levels are filled in, the rest of §8 need not be completed or produced. If the above levels are not filled-
         in, then the Order of Distribution of Plan payments will be determined by the Trustee using the following as a guide:

         Level 1: adequate protection payments
         Level 2: Debtor’s attorney’s fees
         Level 3: Domestic Support Obligations
         Level 4: priority claims, pro rata
         Level 5: secured claims, pro rata
         Level 6: specifically classified unsecured claims
         Level 7: timely filed general unsecured claims
         Level 8: untimely filed general unsecured claims to which the Debtor has not objected

    9. NONSTANDARD PLAN PROVISIONS

         Include the additional provisions below or on an attachment. Any nonstandard provision placed elsewhere
         in the Plan is void. (NOTE: The Plan and any attachment must be filed as one document, not as a Plan and
         Exhibit.)



         05/11/2021                                          /s/ Paul D. Murphy-Ahles
Dated:
                                                             Attorney for Debtor

                                                             /s/ Marie Elaine Burns

                                                             Debtor 1

By filing this document, the Debtor, if not represented by an Attorney, or the Attorney for Debtor also certifies that this
Plan contains no nonstandard provisions other than those set out in §9.
                                                            Page 7 of 7

         Case 1:21-bk-00230-HWV             Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                         Desc
                                            Main Document    Page 7 of 12
                                                   UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF PENNSYLVANIA

In re: Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade) :

 Marie Elaine Burns                                                                   Chapter 13
        Debtor 1
                                                                                      Case No. 1:21-BK-00230-HWV

                                                                                      Matter: First Amended Plan


                                                                              NOTICE

Notice is hereby given that:

The Debtor(s) filed a Chapter 13 Bankruptcy Petition on February 5, 2021.

A hearing on the above-referenced matter has been scheduled for:

                 United States Bankruptcy Court
                 Ronald Reagan Federal Building                                                               Date: June 23, 2021
                Bankruptcy Courtroom (3rd Floor)
                     Third & Walnut Streets                                                                     Time: 9:30 AM
                      Harrisburg, PA 17101

Any objection/response to the above-referenced matter must be filed and served on or before June 16, 2021.

Evidentiary hearings will not be conducted at the time of the Confirmation Hearing. If it is determined at the Confirmation
Hearing that an evidentiary hearing is required, an evidentiary hearing will be scheduled for a future date.

A copy of the Plan is enclosed with this Notice. A copy may also be obtained from the case docket through PACER or
from the Bankruptcy Clerk’s Office.

Request to participate in a hearing telephonically shall be made in accordance with Local Bankruptcy Rule 9074-1(a).


 Date: May 12, 2021                                                                   Paul D. Murphy-Ahles, Esquire
                                                                                      PA ID No. 201207
                                                                                      DETHLEFS PYKOSH & MURPHY
                                                                                      2132 Market Street
                                                                                      Camp Hill, PA 17011
                                                                                      (717) 975-9446
                                                                                      pmurphy@dplglaw.com
                                                                                      Attorney for Debtor(s)




         Case 1:21-bk-00230-HWV                          Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                            Desc
                                                         Main Document    Page 8 of 12
                                                   UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF PENNSYLVANIA

In re: Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade) :

 Marie Elaine Burns                                                                   Chapter 13
        Debtor 1
                                                                                      Case No. 1:21-BK-00230-HWV

                                                                                      Matter: First Amended Plan


                                                             CERTIFICATE OF SERVICE

I hereby certify that on Wednesday, May 12, 2021, I served a true and correct copy of the First Amended Chapter 13 Plan

and Notice of Opportunity to Object and Hearing in this proceeding via electronic means or USPS First Class Mail upon

the recipients as listed in the Mailing Matrix.


                                                                                      /s/ Kathryn S. Greene

                                                                                      Kathryn S. Greene, RP®, Pa.C.P.
                                                                                      Paralegal for Paul D. Murphy-Ahles, Esquire




         Case 1:21-bk-00230-HWV                          Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                            Desc
                                                         Main Document    Page 9 of 12
Label Matrix for local noticing          Affordable Propane                          Apple Ford of Red Lion
0314-1                                   863 Scotland ROad                           3250 Cape Horn Road
Case 1:21-bk-00230-HWV                   Quarryville, PA 17566-9747                  Red Lion, PA 17356-9073
Middle District of Pennsylvania
Harrisburg
Wed May 12 08:19:09 EDT 2021
Apple Ford of Red Lion                   Marie Elaine Burns                          Carrington Mortgage Services, LLC
  DUPLICATE
950 Smile Way
York, PA 17404-1725
                                         221 Sycamore Trail
                                         Delta, PA 17314-8745
                                                                                     1600 South Douglass Road
                                                                                     Anaheim, CA 92806-5951



Country Door                             Educational Credit Management Corporation   First Premier Bank

                                                                                        DUPLICATE
c/o Creditors Bankruptcy Service         P.O. Box 16408                              3820 North Louise Avenue
P.O. Box 800849                          St. Paul, MN 55116-0408                     Sioux Falls, SD 57107-0145
Dallas, TX 75380-0849


Harrington Body Shop                     KML Law Group, PC                           Aaron S Marines
320 West Main Street
Rising Sun, MD 21911-2348                   DUPLICATE
                                         BNY Mellon Independence Center
                                         701 Market Street, Suite 5000                  ELECTRONIC
                                                                                     RUSSELL KRAFFT & GRUBER, LLP
                                                                                     930 Red Rose Court; Suite 300
                                         Philadelphia, PA 19106-1541                 Lancaster, PA 17601-1981


Montgomery Ward                          Paul Donald Murphy-Ahles                    PA Department of Revenue
c/o Creditors Bankruptcy Service         Dethlefs Pykosh & Murphy                    Attn: Bankruptcy Division
P.O. Box 800849                            ELECTRONIC
                                         2132 Market Street                          PO Box 280496
Dallas, TX 75380-0849                    Camp Hill, PA 17011-4706                    Harrisburg, PA 17128-0946


PECO Customer Solution Center            PRA Receivables Management, LLC             Pennsylvania Department of Revenue
2301 Market Street                       PO Box 41021                                Bankruptcy Division
Philadelphia, PA 19103-1338                 DUPLICATE
                                         Norfolk, VA 23541-1021                        DUPLICATE
                                                                                     P.O. Box 280946
                                                                                     Harrisburg, PA 17128-0946


Premier Bankcard, Llc                                           DUPLICATERussell
                                         Quantum3 Group LLC as agent for         Krafft & Gruber, LLP
Jefferson Capital Systems LLC Assignee
Po Box 7999
                                         MOMA Trust LLC
                                         PO Box 788                         DUPLICATE
                                                                         930 Red Rose Court, Suite 300
                                                                         Lancaster, PA 17601-1981
Saint Cloud Mn 56302-7999                Kirkland, WA 98083-0788


Rebecca Ann Solarz                       Susquehanna Auto, Inc.                      Susquehanna East, Inc.
   ELECTRONIC
KML Law Group, P.C.
701 Market St.
                                         950 Hellam Street
                                         Wrightsville, PA 17368-9660
                                                                                     415 West Street
                                                                                     Quarryville, PA 17566
Suite 5000
Philadelphia, PA 19106-1541

Swiss Colony, Inc. / Ginny’s             Swiss Colony, Inc. / Midnight Velve         Synchrony Bank
PO Box 2825                              PO Box 2825                                 c/o PRA Receivables Management, LLC
1112 7th Avenue                          1112 7th Avenue                             PO Box 41021
Monroe, WI 53566-1364                    Monroe, WI 53566-1364                       Norfolk, VA 23541-1021


Synchrony Bank / JCPenney                The Bank of New York Mellon                 Toyota Motor Credit Company
Attn: Bankruptcy Department
  DUPLICATE
PO Box965064
                                         c/o Green Tree Servicing, LLC
                                         345 Saint Peter Street                        DUPLICATE
                                                                                     PO Box 9013
                                                                                     Addison, TX 75001-9013
Orlando, FL 32896-5064                   Saint Paul, MN 55102-1211

              Case 1:21-bk-00230-HWV     Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                      Desc
                                         Main Document   Page 10 of 12
Toyota Motor Credit Corporation                      United States Trustee                                Webbank / Fingerhut
PO Box 9013
Addison, Texas 75001-9013                              ELECTRONIC
                                                     228 Walnut Street, Suite 1190
                                                     Harrisburg, PA 17101-1722
                                                                                                          6250 Ridgewood Road
                                                                                                          Saint Cloud, MN 56303-0820



(p)JACK N ZAHAROPOULOS

 ELECTRONIC
ATTN CHAPTER 13 TRUSTEE
8125 ADAMS DRIVE SUITE A
HUMMELSTOWN PA 17036-8625




                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jack N Zaharopoulos (Trustee)
Standing Chapter 13 Trustee
8125 Adams Drive, Suite A
Hummelstown, PA 17036




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Pennsylvania Department of Revenue                (d)Susquehanna East, Inc.                            (u)The Bank of New York Mellon, F/K/A The Ban
Bankruptcy Division PO Box 280946                    415 West Street
Harrisburg, PA 17128-0946                            Quarryville, PA 17566



End of Label Matrix
Mailable recipients    33
Bypassed recipients     3
Total                  36




              Case 1:21-bk-00230-HWV                Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32                             Desc
                                                    Main Document   Page 11 of 12
Case 1:21-bk-00230-HWV   Doc 29 Filed 05/12/21 Entered 05/12/21 08:26:32   Desc
                         Main Document   Page 12 of 12
